The defendant properly says the controlling question is whether the plaintiff in the exercise of reasonable care ought to have seen the defendant's car approaching before she stepped from the curb, and, so seeing, ought not to have walked across the highway and in front of defendant's car.
The plaintiff's duty in the exercise of reasonable care was, before she attempted to cross the highway, to look at the intersecting highways ahead of her and the highway behind her, in such manner and to such extent as a reasonably prudent person under like circumstances would look so as to determine that no team, automobile, motorcycle or bicycle was in such proximity, if properly managed, as to endanger her safety in crossing. Wetzler v. Gould, 119 Me. 276, 279,110 A. 686. The circumstances in evidence which the jury may reasonably have found, do not show that the plaintiff's conduct did violate this standard, nor warrant us in holding that the verdict of the jury was so palpably against the evidence as to require that it be set aside.
The only error in the charge which is pursued is that portion of the charge quoted on page thirty of the record, from which the defendant asserts the jury "could hardly have understood otherwise than that they should weigh the care or the negligence of both plaintiff and defendant, and decide which of the two was guilty of the more negligence." As we read the charge, it furnishes no possible basis for such claim; so clear is this that we do not deem it essential to quote the charge as made. Had the defendant's interpretation been substantiated by the record, the charge would then have been at variance with the rule as stated in Brockett v. Fair Haven  W. R. Co., 73 Conn. 428,433, 434, 47 A. 763.
   There is no error.